DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Amendments to claims 1, 10, and 17 are acknowledged and entered.  Claims 1-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0211313 A1, Published 07/11/2019.  Amendments to the specification presented on 04/30/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 03/22/2021 regarding the previous Office action dated 12/22/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 

Claim Objections
(Objection withdrawn.)  The objection to Claims 1, 10, and 17 is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 17 and dependent claims 18-20 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-5, 7-12, and 14-20 under 35 U.S.C. 103 as being unpatentable over Patten et. al. (WO2000018906A2, Pub. 04/06/2000; APPLICANT-CITED PRIOR ART; hereafter “Patten”), Wimmer et. al. (US20100209454A1, Pub. 08/19/2010; APPLICANT-CITED PRIOR ART; hereafter “Wimmer”), Coleman et. al. (Coleman JR, et. al. Science. 2008 Jun 27;320(5884):1784-7; APPLICANT-CITED PRIOR ART, hereafter “Coleman”), and Lauring et. al. (Lauring AS, et. al. Nat Biotechnol. 2010 Jun;28(6):573-9. Epub 2010 Jun 7; hereafter “Lauring”) is withdrawn in light of the amendments to the claims and applicant arguments.

Allowable Subject Matter
(Objection withdrawn.)  The objection to Claims 6 and 13 is withdrawn in light of the allowable nature of the independent claims on which claims 6 and 13 depend.

The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NOs: 2-6 appear to be free of the prior art.
Further, applicant has persuasively argued that the art has not taught nor rendered obvious the use of producer cells expressing a codon shuffled essential viral gene necessary to trans-complement disabled infectious single cycle viruses which have said essential viral gene deleted from their genome, wherein the essential viral gene expression is codon shuffled to reduce expression of said gene in said producer cell line.  The cited art discusses regulation of transient gene expression, and codon bias or codon optimization to more efficiently produce the viral gene in the producer cell line, but it does not appear as though deoptimization of the gene to reduce expression of said gene was a step that was taught or obvious in the art to produce the disabled, infectious single cycle virus stock.  The closest prior art is of record and further relevant art is noted below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648